DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 3, “pluralities” should be changed to “plurality”.
Claim 4 line 1, “pluralities” should be changed to “plurality”.
Claim 8 line 1, “the first lateral is” should be changed to “the first laterals are”.
Claim 9, line 1, “a extending line of the first lateral” should be changed to “an extending line of the first laterals”.
Claim 9 line 2, “the second lateral” should be changed to “the second laterals”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aravena (U.S. Patent No. 20170105820-A1).
Regarding claim 1, Aravena teaches (Fig. 3 and Fig. 7) a dental screw (10) for fastening a dental implant (12) and dental abutment (14), having a rod (bottom region of (18)) and a head (upper region of (18)) disposed at one end of the rod, the dental screw comprising: a first trough (see annotated figure), having a first bottom surface and a pluralities of first laterals, with the first laterals extended and curved shaped; a second trough (see annotated figure), disposed on the first bottom surface in stepped shaped.

    PNG
    media_image1.png
    373
    489
    media_image1.png
    Greyscale

Annotated Figure 7
Regarding claim 2, Aravena teaches (Fig. 8) wherein the amount of laterals are 4 to 8.
Regarding claim 3, Aravena teaches (Fig. 7 or Fig. 8) wherein the pluralities of the first laterals connect to each other in a turning point manner. 
Regarding claim 4, Aravena teaches (Figs. 7-9, [0031]-[0032]) wherein the second trough (see annotated figure above) further has a pluralities of second laterals, and the second laterals are extended and curved shaped.
Regarding claim 5, Aravena teaches (Fig. 8) wherein the second trough is polygon shaped.
Regarding claim 6, Aravena teaches (Fig. 7) wherein outer surface of the rod (bottom region of (18)) has an exterior thread. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aravena in view of Kwan (U.S. Patent No. 20170056132-A1).
Regarding claim 7, Aravena discloses the invention substantially as claimed in claim 1.  Aravena is further teaches the second trough further having a second bottom surface.  However, Aravena is silent regarding the rod further having a through hole disposed at the end of the rod.  
In the same field of endeavor, Kwan teaches (Fig. 2B) wherein the rod (238) further has a through hole (132) disposed at end of the rod and connected to the second bottom surface(para. [0066]).  It would have been prima facie obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have modified Aravena to incorporate the teachings of Kwan to provide the rod further having a through hole disposed at the end of the rod and connected to the second bottom surface for the purpose of engaging with a dental prosthesis.
Claim 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Aravena in view of Jinton et al. (U.S. Patent No. 20160038202-A1).
Regarding claim 8, Aravena discloses the invention substantially as claimed in claim 1.  Aravena is silent regarding the periphery of the first lateral is gradually decreased from the head towards another end of the rod along the axial direction.
In the same field of endeavor, Jinton et al. teaches (Fig. 2) wherein periphery of the first lateral (155) is gradually decreased from the head (144) towards another end of the rod (102) along the axial direction.  It would have been prima facie obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have modified Aravena to incorporate the teachings of Jinton et al. to provide the periphery of the first lateral (155) is gradually decreased from the head (144) towards another end of the rod (102) along the axial direction for the purpose of creating a good connecting fit between the two parts (para. [0023]).
Regarding claim 9, Aravena discloses the invention substantially as claimed in claim 8.  Aravena is silent regarding the extending line of the first lateral intersects with the second lateral by an angle θ. 
In the same field of endeavor, Jinton et al. teaches (Fig. 2) wherein the extending line of the first lateral intersects with the second lateral by an angle θ (α) (para. [0023]). It would have been prima facie obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have modified Aravena to incorporate the teachings of Jinton et al. to provide wherein the extending line of the first lateral intersects with the second lateral by an angle θ (α) for the purpose of creating a good connecting fit between the two parts (para. [0023]). 
Regarding claim 10, Aravena discloses the invention substantially as claimed in claim 9.  Aravena is silent regarding the degree of the angle θ is from 20 to 60. 
In the same field of endeavor, Jinton et al. teaches wherein degree of the angle θ is from 20 to 60 (para. ([0023]). It would have been prima facie obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have modified Aravena to incorporate the teachings of Jinton et al. to provide the degree of the angle θ that is from 20 to 60 for the purpose of achieving a stable connection (para. [0023]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME K WILKINSON whose telephone number is (571)272-8543. The examiner can normally be reached Monday-Friday, 8 A.M. - 4 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.K.W./Examiner, Art Unit 3772 

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772